ORIGINAL                                                   06/09/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 07-0011


                                        PR 07-0011

                                                                                  JUN 0 9 2022
                                                                                Bowen Greenwood
                                                                              Clerk of Supreme Court
                                                                                 State of tvlontana
IN THE MATTER OF CALLING A RETIRED
                                                                    ORDER
DISTRICT JUDGE TO ACTIVE SERVICE




       The Honorable Robert L. Deschamps, III, Judge of the District Court for the
Fourth Judicial District of the State of Montana, has requested the assistance of retired
District Judge Ed McLean to assume jurisdiction of the Law Motion calendar on October
19, 2022 in Mineral County, and the assistance of retired District Judge Karen S.
Townsend to assume jurisdiction of the Law and Motion calendar in Missoula County on
October 25, 2022.
       Judge McLean and Judge Townsend have retired under the provisions of the
Montana Judges' Retirement System and, being subject to call for duty pursuant to
§ 19-5-103, MCA, have advised that they are agreeable to assisting the Fourth Judicial
District Court with the above-listed matters.
       IT IS HEREBY ORDERED:
       1. The Honorable Ed McLean, retired District Judge, is hereby called to active
service in the District Court of the Fourth Judicial District of the State of Montana, to
assume judicial authority of the Law and Motion calendar in Mineral County on October
19, 2022, and is hereby authorized to proceed with any and all necessary hearings,
opinions, and orders, including final resolution of said matters.
       2. The Honorable Karen S. Townsend, retired District Judge, is hereby called to
active service in the District Court of the Fourth Judicial District of the State of Montana,
to assume judicial authority of the Law and Motion calendar in Missoula County on
October 25, 2022, and is hereby authorized to proceed with any and all necessary
hearings, opinions, and orders, including final resolution of said matters.
      3. For all active service, Judge McLean and Judge Townsend shall be paid the
salary compensation to which they are entitled by § 19-5-103(2)(b), MCA, and actual
expenses, if any, shall be reimbursed.
      A copy of this Order shall be filed with the District Court Clerks of Missoula and
Mineral Counties, with the request that this Order be publicly posted for all counsel of
record in all cases scheduled on the Law and Motion calendar in Mineral County on
October 19, 2022, and Missoula County on October 25, 2022.
      A copy of this Order shall be provided to the Honorable Robert L. Deschamps, III,
the Honorable Ed McLean, the Honorable Karen S. Townsend, and Cathy Pennie, Office
of the Supreme Court Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof
      DATED this c l     --day of June, 2022.



                                                             Chief Justice




                                           2